            Case 1:21-cr-00397-TFH Document 5 Filed 06/11/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                           :   CRIMINAL NO.
                                                    :
               v.                                   :   MAGISTRATE NO. 21-MJ-459
                                                    :
 CHRISTIAN KULAS,                                   :   VIOLATIONS:
                                                    :
                                                    :   18 U.S.C. § 1752(a)(1)
                     Defendant.                     :   (Entering and Remaining in a Restricted
                                                    :   Building or Grounds)
                                                    :
                                                    :   40 U.S.C. § 5104(e)(2)(D)
                                                    :   (Disorderly Conduct in
                                                    :   a Capitol Building)
                                                    :
                                                    :   40 U.S.C. § 5104(e)(2)(G)
                                                    :   (Parading, Demonstrating, or Picketing in
                                                    :   a Capitol Building)
                                                    :


                                        INFORMATION

         The United States Attorney charges that:

                                          COUNT ONE

         On or about January 6, 2021, within the District of Columbia, CHRISTIAN KULAS, did

unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any posted,

cordoned-off, or otherwise restricted area within the United States Capitol and its grounds, where

the Vice President and Vice President-elect were temporarily visiting, without lawful authority to

do so.

         (Entering and Remaining in a Restricted Building or Grounds, in violation of Title
         18, United States Code, Section 1752(a)(1))
          Case 1:21-cr-00397-TFH Document 5 Filed 06/11/21 Page 2 of 2




                                         COUNT TWO

       On or about January 6, 2021, in the District of Columbia, CHRISTIAN KULAS, willfully

and knowingly engaged in disorderly and disruptive conduct in any of the Capitol Buildings within

the United States Capitol with the intent to impede, disrupt, and disturb the orderly conduct of a

session of Congress and either House of Congress, and the orderly conduct in that building of a

hearing before or any deliberation of, a committee of Congress or either House of Congress.

       (Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
       Section 5104(e)(2)(D))


                                       COUNT THREE

       On or about January 6, 2021, in the District of Columbia, CHRISTIAN KULAS, willfully

and knowingly paraded, demonstrated, and picketed in any United States Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))



                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney

                                     By:     /s/Michael J. Friedman_
                                             Michael J. Friedman
                                             Assistant United States Attorney
                                             National Security Section
                                             N.Y. Bar No. 4297461
                                             Michael.Friedman@usdoj.gov
                                             (202) 252-6765
